DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . All the claims have been examined on the basis of the merits of the claims. 
Priority
2.	The present application is a CONTINUATION application from PCT/JP2017/025295 filed 07/11/2017. Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  
Continued Examination under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 05/03/2021 has been entered. 

Response to Arguments
4.	 Applicant’s arguments, see pages 6-9, filed 05/03/2021, with respect to claims 1, 6-7 have been fully considered and are persuasive.  The finality of the last rejection has been withdrawn.


EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
6.	The application has been amended as follows: 
In the claims filed 05/03/2021, amend as follows: 

    PNG
    media_image1.png
    343
    676
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    94
    265
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    117
    684
    media_image3.png
    Greyscale


Allowable Subject Matter
REASONS FOR ALLOWANCE
7.	The following is an examiner’s statement of reasons for allowance: 
Makinen et al., (US2014/0125468A1, hereinafter as, Makinen). 
	In regards to claims 1, 6, 7, discloses an electronic device, a drive control method, a drive control device (fig. 3, combinational circuit elements of the enclosure 200 comprising controller 216), being configured to provide a signal to an electronic device (provides a signal, fig.3), the electronic device including a top panel (to electrodes pair of a touch panel, such as shown in figs. 14 or 15) having an operation surface (fig. 14, touch screen), and a position detection circuit configured to detect a position of an operational input performed on the operation surface (figs. 14 or 15, the controller 1406 determines the touch coordinates of the inputs received from the finger 120, para 0094, 0097), and a mechanical vibrating element configured to generate vibration in the operation surface causing bending in the top panel (fig. 3, the electro sensory sensation producing device comprising 100 and touch screen electrodes, para 0007, by appropriately altering the electric field a force capable of moving the tissue may arise, whereby the sensory receptors sense such movement as vibration. That is when the finger is on, fig. 3, fig.14, the active surface of the apparatus/touch screen. Further, it is interpreted that the vibrations will cause a bending of touch panel/electrodes, as per para 0050, this means that unless the electrode 106 and/or insulator 108 are very rigid, the pulsating Coulomb forces between the electrode 106 and body member 120 (particularly the Pacinian corpuscles 122) may cause some slight mechanical vibration of the electrode 106 and/or insulator 108), the drive control device (fig. 3, combinational circuit elements of the enclosure 200 comprising controller 216) comprising: a memory; and processor circuitry coupled to the memory, the processor circuitry (para 0016, processing logic being executed in a computer (also has a memory inherently where the logic is stored) or other electronic data processing apparatus.fig.3) being configured to execute a drive control processing that includes driving the mechanical vibrating element of the electronic device with a drive signal (fig.3, performs driving control of the sensory sensation producing device of the touch panel/screen with a signal output OUT as a driving signal), the drive signal being configured to cause the mechanical vibrating element to generate natural vibration in the operation surface causing bending in the top panel (fig.3, drive signal produces sensation of vibration/stimulus by the electric field generated on the electrodes of the touch panel. Further, it is interpreted that the vibrations will cause a bending of touch panel/electrodes. These are inherent teachings of Makinen. Para 0050, “This means that unless the electrode 106 and/or insulator 108 are very rigid, the pulsating Coulomb forces between the electrode 106 and body member 120 (particularly the Pacinian corpuscles 122) may cause some slight mechanical vibration of the electrode 106 and/or insulator 108, but the method and apparatus according to the CEI are capable of producing the electro sensory sensation independently of such mechanical vibration”) and being obtained by modulating a waveform signal of a first frequency in an ultrasonic band with a modulation signal of a second frequency that is a frequency having a difference from the first frequency (fig. 3, the high frequency signal 112 is modulated by low-frequency signal 114. Para 0014, the low-frequency component of the control signal being used in the inventive technique may be generated by modulating a high-frequency alternating current. Para 0015, the low-frequency component of the control signal may have a frequency of at least 10, 50 or 100Hz and at most 300, 500 or 1000Hz. Para 0012, when alternating current is being used, the frequency of the current may be high, such as at least 1 kHz, 10 kHz, 20 kHz or 30 kHz and at most 100 kHz, 500 kHz to 1 MHz (at least one frequency in ultrasound band). Also see para 0058), the difference being able to be sensed by a tactile receptor of a human (fig. 3, para 0012, the signal also exhibits a low-frequency component, for example such that high-frequency signal has an envelope whose frequency stimulates the desired sensory cells). Notes: figs. 14 or 15 and 3 are taken as a single, non-disjointed embodiment as all the features of fig. 3 are present in figs.14 or 15. 
	Makinen does not disclose, as a whole, 
    PNG
    media_image4.png
    396
    681
    media_image4.png
    Greyscale

	Accordingly, the independent claims 1, 6-7 are allowed. The dependent claims 2-5 are also allowed based on their respective dependencies from the independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
7.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPROSE SUBEDI whose telephone number is (571)270-7977.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KE XIAO can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/DEEPROSE SUBEDI/Primary Examiner, Art Unit 2627